Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shohini Bagchee on 4/9/2021.

The application has been amended as follows: 
In the claims:
Claim 1, line 10 “a hollow rod section extending through the rod string” has been changed to –a hollow rod section of the rod string--.

Claim 6, line 2 “unit, namely a ported upper coupling check valve.” Has been changed to –unit.--.

Claim 11, line 3 “a PC pump” has been changed to --a progressive cavity pump--.
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: The drawings will be configured without the shading, and with proper cross hatching. Element 9 in Figure 1 will be deleted.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest are is as follows:
Zupanick US6604910 teaches a progressive cavity pump 90 with a rotor 30 inside a stator 26 with an annulus 40 between the two. Hollow rod 44 extends from the surface to the pump. However, there is no upstream check valve to control fluid from the annulus, and the hollow rod does not provide claimed fluid communication with the annular space upstream or downstream from a check valve.
Brown US2016/0369788 teaches a hollow rod section 70 (Figure 3b) that has a port 78 and an exit at 44 (connected via pipe 54 and 56, which pass through check valve 86. However, check valve 86 does not restrict fluid flow in annulus 60. Further, Brown does not teach a rotor or stator or progressive cavity pump. Modification would not be obvious as the device of Brown is a displacement plunger, which requires axial movement, not rotary movement, and would thus destroy the invention from its intended purpose.
Cote, et al. US2017/0152724 teaches an upstream shuttle valve 54 that controls fluid flow through an annulus between a rotor 12 and stator 8 of a progressive cavity pump 14, held about a solid rod 10. Cote, et al. ‘724 does not teach that the rod has a hollow rod section as claimed. Modification would not be obvious as this would change the operation of the pump system due to changes in fluid flow dynamics. 
Cote, et al. US2018/0266221 teaches a progressive cavity pump with rotor 8 and stator 4 connected to a rod with a hollow rod section (Figure 3) that has recirculation inlets 18. Cote, et al. ‘221 does not teach an upstream check valve to control fluid from 
Osborne US2011/0259438 teaches a check valve 483 that controls flow of annular fluid 490 between a rod 482 and a pump 104. Osborne does not teach a hollow rod section, and is silent as to whether a rotor and stator unit are provided. Modification of Osborne to have a hollow rod section would not be obvious, since a solid rod is needed for support, and modification would change how the check valve operates and would require impermissible hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651.  The examiner can normally be reached on M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting SPE) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        /C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        4/9/2021